DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/1/2022 has been placed of record in the file.
Claims 1, 3, 8, 15, and 17 have been amended.
Claims 1-5, 7-12, and 14-19 are pending.
The applicant’s arguments with respect to claims 1-5, 7-12, and 14-19 have been considered but are moot in view of the following new grounds of rejection.

Response to Amendment
Claims have been amended to further define the sharing operation.  The amendment proves a change in scope to the independent claims as the independent claims now explicitly state that the verification request is initiated by a sliding operation performed on an icon corresponding to the first electronic certificate, etc.  However, none of the amended claims show a patentable distinction over the prior art as evidenced by the following new grounds of rejection.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vityaz (U.S. Patent Application Publication Number 2018/0144335) in view of McLellan et al. (U.S. Patent Application Publication Number 2014/0149529), hereinafter referred to as McLellan, in view of Nelsen et al. (U.S. Patent Application Publication Number 2011/0307377), hereinafter referred to as Nelsen, in view of Redmann et al. (U.S. Patent Application Publication Number 2012/0221473), hereinafter referred to as Redmann, further in view of Mei (U.S. Patent Application Publication Number 2015/0188988).
Vityaz disclosed techniques for sharing account or product access among mobile device users.  In an analogous art, McLellan disclosed techniques for NFC-enabled sharing among mobile device users.  Also in an analogous art, Nelsen disclosed techniques for managing the use of virtual cards.  Also in an analogous art, Redmann disclosed techniques for managing certificates for mobile device access.  Also in an analogous art, Mei disclosed techniques for file sharing between wirelessly connected electronic devices.  All of these systems are directed toward managing mobile device sharing.
Regarding claim 1, Vityaz discloses an electronic certificate transmission method, comprising: storing, at a server, information of a business service including user identification information of related users for the business service (paragraph 9, financial institution or wallet provider, and paragraph 17, financial or non-financial account), wherein the related users include a first user and a second user, the first user registered for the business service, and the second user to be shared with the business service (paragraph 33, person who wants to share access with recipient); sending, from the server, a first electronic certificate for the business service to a first 
Vityaz does not explicitly state wherein the sharing operation triggers the short-range communication and that the information utilized in the comparison is the identification information of the second user and the user identification information of the related users.  However, acquiring identification information via triggered NFC transfer processes was well known in the art as evidenced by McLellan.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vityaz by adding the ability that the sharing operation triggers the short-range communication and that the information utilized in the comparison is the identification information of the second user and the user identification information of the related users as provided by McLellan (see paragraph 67, prompts user to place device within NFC transfer proximity and receives identifiers from second user’s device, where identifiers are used as authorization information).  One of ordinary skill in the art would have recognized the benefit that managing identifiers in such a way would assist in enabling the sharing of data files and other information among groups of people using cloud-based storage devices (see McLellan, paragraph 4).
The combination of Vityaz and McLellan does not explicitly state wherein the first electronic certificate and the second electronic certificate are each configured to obtain the business service without accessing the other electronic certificate.  However, using multiple versions of virtual cards was well known in the art as evidenced by Nelsen.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vityaz 
The combination of Vityaz, McLellan, and Nelsen does not explicitly state wherein the first electronic certificate and the second electronic certificate are each configured to unlock a physical lock to obtain the business service.  However, using certificates on mobile devices in this way was well known in the art as evidenced by Redmann.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vityaz, McLellan, and Nelsen by adding the ability that the first electronic certificate and the second electronic certificate are each configured to unlock a physical lock to obtain the business service as provided by Redmann (see paragraph 50, digital token or certificate used to unlock lock device).  One of ordinary skill in the art would have recognized the benefit that providing reservation services in such a fashion would assist in allowing access to access systems (see Redmann, paragraph 9).
The combination of Vityaz, McLellan, Nelsen, and Redmann does not explicitly state that the sharing operation is a sliding operation performed on an icon corresponding to the first electronic certificate.  However, using such gestures was well known in the art as evidenced by Mei.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding claim 2, the combination of Vityaz, McLellan, Nelsen, Redmann, and Mei discloses wherein the sending a first electronic certificate for the business service to a first terminal device of the first user comprises: receiving, by the server and from the first terminal device, a request including identification information of the first user; generating, based on the identification information of the first user, the first electronic certificate; and sending the first electronic certificate to the first terminal device (Vityaz, paragraph 64, card/account registered with server, where sender is holder of card/account).
Regarding claim 3, the combination of Vityaz, McLellan, Nelsen, Redmann, and Mei discloses before receiving the verification request: determining, by the first terminal device, the second terminal device within a short-range communication range of the first terminal device (Vityaz, paragraph 36, wifi, cellular, bluetooth, etc., where Bluetooth, for example, requires identification of devices within range); and obtaining, through the short-range communication, the identification information of the second user from the second terminal device (Vityaz, paragraph 30, recipient informs sender).
Regarding claim 4, the combination of Vityaz, McLellan, Nelsen, Redmann, and Mei discloses wherein the identification information of the second user includes: a mobile phone 
Regarding claim 5, the combination of Vityaz, McLellan, Nelsen, Redmann, and Mei discloses wherein the identifier information of the first electronic certificate includes a serial number, an identification number, or a bar code of the first electronic certificate (Vityaz, paragraph 20, identifier).
Regarding claim 7, the combination of Vityaz, McLellan, Nelsen, Redmann, and Mei discloses wherein the sending a second electronic certificate to the second user comprises: sending, in response to the identification information of the second user including a mobile phone number, the second electronic certificate to the mobile phone number in a form of a short message (Vityaz, paragraph 44, SMS); and sending, in response to the identification information of the second user including a business account, the second electronic certificate to the business account (Vityaz, paragraph 44, email).
Regarding claim 8, Vityaz discloses an electronic certificate transmission apparatus, comprising a processor and a non-transitory computer-readable memory coupled to the processor and configured with instructions executable by the processor to: store information of a business service including user identification information of related users for the business service (paragraph 9, financial institution or wallet provider, and paragraph 17, financial or non-financial account), wherein the related users include a first user and a second user, the first user registered for the business service, and the second user to be shared with the business service (paragraph 33, person who wants to share access with recipient); send a first electronic certificate for the business service to a first terminal device of the first user (paragraph 60, sender is holder of card/account); receive, from the first terminal device, a verification request, wherein the 
identification information of the second user and the user identification information of the related users.  However, acquiring identification information via triggered NFC transfer processes was well known in the art as evidenced by McLellan.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vityaz by adding the ability that the sharing operation triggers the short-range communication and that the information utilized in the comparison is the identification information of the second user and the user identification information of the related users as provided by McLellan (see paragraph 67, prompts user to place device within NFC transfer proximity and receives identifiers from second user’s device, where identifiers are used as authorization information).  One of ordinary skill in the art would have recognized the benefit that managing identifiers in such a way would assist in enabling the sharing of data files and other information among groups of people using cloud-based storage devices (see McLellan, paragraph 4).
The combination of Vityaz and McLellan does not explicitly state wherein the first electronic certificate and the second electronic certificate are each configured to obtain the business service without accessing the other electronic certificate.  However, using multiple versions of virtual cards was well known in the art as evidenced by Nelsen.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vityaz and McLellan by adding the ability that the first electronic certificate and the second electronic certificate are each configured to obtain the business service without accessing the other 
The combination of Vityaz, McLellan, and Nelsen does not explicitly state wherein the first electronic certificate and the second electronic certificate are each configured to unlock a physical lock to obtain the business service.  However, using certificates on mobile devices in this way was well known in the art as evidenced by Redmann.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vityaz, McLellan, and Nelsen by adding the ability that the first electronic certificate and the second electronic certificate are each configured to unlock a physical lock to obtain the business service as provided by Redmann (see paragraph 50, digital token or certificate used to unlock lock device).  One of ordinary skill in the art would have recognized the benefit that providing reservation services in such a fashion would assist in allowing access to access systems (see Redmann, paragraph 9).
The combination of Vityaz, McLellan, Nelsen, and Redmann does not explicitly state that the sharing operation is a sliding operation performed on an icon corresponding to the first electronic certificate.  However, using such gestures was well known in the art as evidenced by Mei.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vityaz, McLellan, Nelsen, and Redmann by adding the ability that the sharing operation is a sliding operation performed on an icon corresponding to the first electronic 
Regarding claim 9, the combination of Vityaz, McLellan, Nelsen, Redmann, and Mei discloses wherein to send the first electronic certificate for the business service to the first terminal device of the first user, the memory is further configured with instructions executable by the processor to: receive, from the first terminal device, a request including identification information of the first user; generate, based on the identification information of the first user, the first electronic certificate; and send the first electronic certificate to the first terminal device (Vityaz, paragraph 64, card/account registered with server, where sender is holder of card/account).
Regarding claim 10, the combination of Vityaz, McLellan, Nelsen, Redmann, and Mei discloses wherein to obtain the identification information of the second user, the first terminal device is configured to: determine the second terminal device within a short-range communication range of the first terminal device (Vityaz, paragraph 36, wifi, cellular, bluetooth, etc., where Bluetooth, for example, requires identification of devices within range); and obtain, through the short-range communication, the identification information of the second user from the second terminal device (Vityaz, paragraph 30, recipient informs sender).
Regarding claim 11, the combination of Vityaz, McLellan, Nelsen, Redmann, and Mei discloses wherein the identification information of the second user includes: a mobile phone number, an account name, an electronic business card, or an identity number of the second user (Vityaz, paragraph 22, recipient’s mobile phone number, email, etc.).
Regarding claim 12, the combination of Vityaz, McLellan, Nelsen, Redmann, and Mei discloses wherein the identifier information of the first electronic certificate includes a serial number, an identification number, or a bar code of the first electronic certificate (Vityaz, paragraph 20, identifier).
Regarding claim 14, the combination of Vityaz, McLellan, Nelsen, Redmann, and Mei discloses wherein to send the second electronic certificate to the second user, the memory is further configured with instructions executable by the processor to: send, in response to the identification information of the second user including a mobile phone number, the second electronic certificate to the mobile phone number in a form of a short message (Vityaz, paragraph 44, SMS); and send, in response to the identification information of the second user including a business account, the second electronic certificate to the business account (Vityaz, paragraph 44, email).
Regarding claim 15, Vityaz discloses a non-transitory computer-readable storage medium having instructions stored thereon executable by a processor to cause the processor the perform operations, comprising: storing, at a server, information of a business service including user identification information of related users for the business service (paragraph 9, financial institution or wallet provider, and paragraph 17, financial or non-financial account), wherein the related users include a first user and a second user, the first user registered for the business service, and the second user to be shared with the business service (paragraph 33, person who wants to share access with recipient); sending, from the server, a first electronic certificate for the business service to a first terminal device of the first user (paragraph 60, sender is holder of card/account); receiving, from the first terminal device, a verification request, wherein the verification request is initiated by an sharing operation at a sharing interface on the first terminal 
identification information of the second user and the user identification information of the related users.  However, acquiring identification information via triggered NFC transfer processes was well known in the art as evidenced by McLellan.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vityaz by adding the ability that the sharing operation triggers the short-range communication and that the information utilized in the comparison is the identification information of the second user and the user identification information of the related users as provided by McLellan (see paragraph 67, prompts user to place device within NFC transfer proximity and receives identifiers from second user’s device, where identifiers are used as authorization information).  One of ordinary skill in the art would have recognized the benefit that managing identifiers in such a way would assist in enabling the sharing of data files and other information among groups of people using cloud-based storage devices (see McLellan, paragraph 4).
The combination of Vityaz and McLellan does not explicitly state wherein the first electronic certificate and the second electronic certificate are each configured to obtain the business service without accessing the other electronic certificate.  However, using multiple versions of virtual cards was well known in the art as evidenced by Nelsen.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vityaz and McLellan by adding the ability that the first electronic certificate and the second electronic certificate are each configured to obtain the business service without accessing the other 
The combination of Vityaz, McLellan, and Nelsen does not explicitly state wherein the first electronic certificate and the second electronic certificate are each configured to unlock a physical lock to obtain the business service.  However, using certificates on mobile devices in this way was well known in the art as evidenced by Redmann.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vityaz, McLellan, and Nelsen by adding the ability that the first electronic certificate and the second electronic certificate are each configured to unlock a physical lock to obtain the business service as provided by Redmann (see paragraph 50, digital token or certificate used to unlock lock device).  One of ordinary skill in the art would have recognized the benefit that providing reservation services in such a fashion would assist in allowing access to access systems (see Redmann, paragraph 9).
The combination of Vityaz, McLellan, Nelsen, and Redmann does not explicitly state that the sharing operation is a sliding operation performed on an icon corresponding to the first electronic certificate.  However, using such gestures was well known in the art as evidenced by Mei.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vityaz, McLellan, Nelsen, and Redmann by adding the ability that the sharing operation is a sliding operation performed on an icon corresponding to the first electronic 
Regarding claim 16, the combination of Vityaz, McLellan, Nelsen, Redmann, and Mei discloses wherein the sending a first electronic certificate for the business service to a first terminal device of the first user comprises: receiving, by the server and from the first terminal device, a request including identification information of the first user; generating, based on the identification information of the first user, the first electronic certificate; and sending the first electronic certificate to the first terminal device (Vityaz, paragraph 64, card/account registered with server, where sender is holder of card/account).
Regarding claim 17, the combination of Vityaz, McLellan, Nelsen, Redmann, and Mei discloses wherein the operations further comprise: before receiving the verification request, determining, by the first terminal device, the second terminal device within a short-range communication range of the first terminal device (Vityaz, paragraph 36, wifi, cellular, bluetooth, etc., where Bluetooth, for example, requires identification of devices within range); and obtaining, through the short-range communication, the identification information of the second user from the second terminal device (Vityaz, paragraph 30, recipient informs sender).
Regarding claim 18, the combination of Vityaz, McLellan, Nelsen, Redmann, and Mei discloses wherein the identification information of the second user includes: a mobile phone number, an account name, an electronic business card, or an identity number of the second user (Vityaz, paragraph 22, recipient’s mobile phone number, email, etc.).
Regarding claim 19, the combination of Vityaz, McLellan, Nelsen, Redmann, and Mei discloses wherein the identifier information of the first electronic certificate includes a serial number, an identification number, or a bar code of the first electronic certificate (Vityaz, paragraph 20, identifier).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493